[Transamerica Life Insurance Company letterhead] April 16, VIA EDGAR TRANSAMISSION Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: Transamerica Separate Account R3 Commissioners: Transmitted herewith for filing pursuant to Rule 101 (a)(1)(i) and Rule 101(a)(1)(iv) of Regulation S-T is an electronic format copy of a registration statement on Form N-6 for Transamerica Separate Account R3 (the “Separate Account”), registering certain variable life insurance policies (the “Policies”) under the Securities Act of 1933 and the Separate Account as an investment company under the Investment Company Act of 1940. The Registrant has already filed a Notification of Registration on Form N-8A under the Investment Company Act of 1940 (the “1940 Act”). Since this is a new registration and a pre-effective amendment will be filed, the financial statements and all exhibits not included herein will be filed by pre-effective amendment. If there are any questions about this filing, please call me at (319) 355-6115. Sincerely, /s/_Karen J.
